*402Order, Supreme Court, New York County (Renee A. White, J.), entered on or about April 27, 2009, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court’s discretionary upward departure was based on clear and convincing evidence of aggravating factors not adequately taken into account by the risk assessment instrument. Defendant has an extensive history of possessing, trading and promoting child pornography, and caused a child to create a pornographic video. He admitted that he has frequently communicated with minors on the Internet, in some cases leading to sexual activity. In addition, the case summary provided reliable information that defendant has been diagnosed with pedophilia. Accordingly, defendant demonstrated a very high risk of reoffending (see e.g. People v Newman, 71 AD3d 488 [2010]). Concur — Gonzalez, P.J., Sweeny, Moskowitz, Renwick and Richter, JJ.